Citation Nr: 9929686	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-17 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
residual type, with depressive features, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and niece





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).

REMAND

In conjunction with the claim of entitlement to an increased 
rating for his service-connected psychiatric disorder, the 
veteran was afforded a VA examination conducted in December 
1997.  However, at his personal hearing before the RO 
conducted in January 1999, the veteran's representative 
stated that the veteran's psychiatric disorder had increased 
in severity since the VA examination in 1997.  Accordingly, 
an additional VA examination was conducted in January 1999.  
The Board finds this examination inadequate for rating 
purposes.  Although the claims file was reviewed subsequent 
to the examination, the veteran's medical records were not 
available for review prior to the examination.  Most 
importantly, the examiner did not address the presence or 
absence of the specific manifestations required for 
evaluating the veteran's service-connected psychiatric 
disorder under the rating criteria.  Moreover, it appears 
that the veteran's living situation has changed since a 
social and industrial field survey was conducted in 1997.

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to January 
1999, should be obtained and associated 
with the claims file. 

2.  The RO should accomplish a social and 
industrial survey to ascertain the degree 
of impairment resulting from the 
veteran's psychiatric disorder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected 
psychiatric disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  The RO must furnish 
the examiner with a copy of the rating 
criteria for evaluating psychiatric 
disorders and request that the examiner 
comment as to the presence or absence of 
each symptom and finding required under 
the rating criteria for ratings from 30 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.  The examiner 
should also assign a Global Assessment of 
Functioning Scale score and explain what 
the assigned score means.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study; the 
examination report should reflect that 
such a review was made.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green, 1. Vet. App. at 124; 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












